          Case 3:21-cv-01224-E Document 1 Filed 05/27/21                 Page 1 of 8 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
1                           FOR THE NORTHERN DISTRICT OF TEXAS
2
                                                      §
3    Kathleen Ray,                                    §
                                                      §
4                         Plaintiff,                  §      Civil Action No.
                                                      §
5         v.                                          §
                                                      §
6    Coverdell & Company, Inc.,                       §      Jury Trial Demanded
                                                      §
7
                           Defendant.                 §
                                                      §
8
                                                      §
9
                                              COMPLAINT
10
            Kathleen Ray (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,
11
     alleges the following against Coverdell & Company, Inc. (Defendant):
12
                                            INTRODUCTION
13

14
            1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

15   (“TCPA”), 47 U.S.C. §227, et seq. and § 302.101 of the Texas Business & Commercial Code.

16                                     JURISDICTION AND VENUE

17          2.       This Court has subject-matter jurisdiction over the TCPA claims in this action

18   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
19
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
20
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
21
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
22
            3.       Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28
23
     U.S.C. §1367.
24

25



                                                    -1-

                                         PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01224-E Document 1 Filed 05/27/21                  Page 2 of 8 PageID 2



            4.      This Court has personal jurisdiction over Defendant because Defendant regularly
1
     conducts business in the State of Texas and because the occurrences from which Plaintiff’s
2

3
     cause of action arises took place and caused Plaintiff to suffer injury in the State of Texas.

4           5.      Venue is proper under 28 U.S.C. § 1391(b)(2).

5                                                PARTIES

6           6.      Plaintiff is a natural person residing in Rowlett, Texas 75088.
7           7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
8
            8.      Defendant is a business entity with principal place of business, head office, or
9
     otherwise valid mailing address at 8770 Bryn Mawr Ave., Suite 1000, Chicago, Illinois 60631.
10
            9.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
11
            10.     Defendant acted through its agents, employees, officers, members, directors,
12
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or
13
     insurers.
14
                                       FACTUAL ALLEGATIONS
15

16          11.     Plaintiff has a cellular telephone number ending in 5037.
17          12.     The area code for the number ending in 5037 is 214.
18
            13.     Area code 214 is an area code used in the Dallas area.
19
            14.     Plaintiff has only used this cellular telephone number for residential purposes.
20
            15.     Defendant placed marketing calls to Plaintiff on her cellular telephone
21
     beginning in or around June 2020.
22
            16.     Defendant was contacting Plaintiff to sell her dental, vision and hearing
23
     insurance.
24

25
            17.     Defendant did not have Plaintiff’s consent to call on her cellular telephone



                                                     -2-

                                         PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01224-E Document 1 Filed 05/27/21               Page 3 of 8 PageID 3



     number.
1
            18.    Plaintiff did not request information from Defendant regarding dental, vision or
2

3
     hearing insurance

4           19.    Plaintiff’s telephone number ending in 5037 has been on the Do Not Call

5    Registry since September 22, 2016.

6           20.    Upon information and belief, when contacting Plaintiff, Defendant used a dialing
7    system which had the capacity to store or call phone numbers using a random or sequential
8
     number generator.
9
            21.    Upon information and belief, Defendant maintains a stored list of 10 digit
10
     telephone numbers of consumers in its database for collection and communication purposes.
11
            22.    Upon information and belief, Defendant utilize a “predictive dialing system”
12
     which interfaces with software and databases which have the capacity to generate numbers
13
     randomly or sequentially.
14
            23.    The dialing system used by Defendant call phone numbers stored in those
15

16   databases.

17          24.    Accordingly, Defendant’s dialing systems have the capacity to dial numbers

18   using a random or sequential number generator.

19          25.    Upon information and belief, Defendant’s dialing systems include equipment
20   which dials from the stored list of 10 digit consumer telephone numbers.
21
            26.    Defendant’s dialing systems employ computer code and/or algorithms which
22
     result in it randomly or sequentially generating numbers in order to select and dial the stored
23
     10-digit consumer telephone number from the list.
24

25



                                                   -3-

                                        PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01224-E Document 1 Filed 05/27/21                 Page 4 of 8 PageID 4



            27.     Furthermore, Defendant’s dialing systems use computer code and/or algorithms
1
     to determine the orders/sequence of calls to be automatically dialed.
2

3
            28.     The operation of the random/sequential number generator, referred to above

4    results in Defendant’s dialing system automatically placing calls to the 10 digit telephone

5    numbers in Defendant’s stored list(s).

6           29.     Plaintiff believes and avers that Defendant called her with an automatic
7    telephone dialing system. Plaintiff believes this because Defendant’s calls to Plaintiff began
8
     with a pre-recorded message before a live agent came on the line.
9
            30.     While Plaintiff has not had the benefit of discovery, she intends to prove
10
     Defendant utilized an automatic telephone dialing system in the course of discovery.
11
            31.     Defendant’s telephone calls were not made for “emergency purposes” but rather
12
     were to offer dental, vision and hearing insurance.
13
            32.     Defendant did not obtain a registration certification from the Office of Secretary
14
     of State prior to engaging in telephone solicitation in Texas.
15

16          33.     Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,

17   harassing, and an invasion of her privacy.

18          34.     Upon information and belief, Defendants conduct business in a manner which

19   violates the Telephone Consumer Protection Act.
20                                       COUNT I
                         DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)
21

22          35.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

23   at length herein.

24          36.     The TCPA prohibits placing calls using an automatic telephone dialing system or

25   automatically generated or prerecorded voice to a cellular telephone except where the caller has


                                                     -4-

                                         PLAINTIFF’S COMPLAINT
           Case 3:21-cv-01224-E Document 1 Filed 05/27/21                 Page 5 of 8 PageID 5



     the prior express consent of the called party to make such calls or where the call is made for
1
     emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
2

3
                23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone

4    number using an automatic telephone dialing system.

5               24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

6    telephone numbers without being prompted by human intervention before each call.
7               25.   The dialing system used by Defendant to call Plaintiff has the present and/or
8
     future capacity to dial numbers in a random and/or sequential fashion.
9
                26.   Defendant’s calls were not made for “emergency purposes.”
10
                27.   Defendant’s calls to Plaintiff’s cellular telephone were without any prior express
11
     consent.
12
                28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
13
     Not Call Registry since September 22, 2016.
14
                29.   Defendant’s acts as described above were done with malicious, intentional,
15

16   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

17   purpose of harassing Plaintiff.

18              30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

19   intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
20   defense, legal justification or legal excuse.
21
                31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses
22
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
23
     damages.
24

25



                                                     -5-

                                          PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01224-E Document 1 Filed 05/27/21                 Page 6 of 8 PageID 6



                                         COUNT II
1                        DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)
2
            32.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
3
     at length herein.
4
            33.     The TCPA prohibits any person or entity of initiating any telephone solicitation
5
     to a residential telephone subscriber who has registered their telephone number on the National
6
     Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is
7
     maintained by the Federal Government. 47 U.S.C. § 227(c).
8

9
            34.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

10   Not Call Registry since September 22, 2016.

11          35.     Defendant called Plaintiff on multiple occasions during a single calendar year

12   despite Plaintiff’s registration on the Do Not Call list.

13          36.     Defendant’s acts as described above were done with malicious, intentional,
14
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
15
     purpose of harassing Plaintiff.
16
            37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
17
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
18
     defense, legal justification or legal excuse.
19
            38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
20
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
21

22   damages.

23

24

25



                                                      -6-

                                          PLAINTIFF’S COMPLAINT
          Case 3:21-cv-01224-E Document 1 Filed 05/27/21                  Page 7 of 8 PageID 7



                                         COUNT III
1                             DEFENDANT VIOLATED § 302.101 of
                           THE TEXAS BUSINESS & COMMERCE CODE
2

3
            39.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

4    at length herein.

5           40.     Plaintiff received all calls from Defendant in Texas and is entitled to other relief

6    under Texas law.
7           41.     §302.101 of the Texas Business & Commerce Code prohibits sellers from
8
     engaging in telephone solicitation from a location in this state or to a purchaser located in this
9
     state unless the seller obtains a registration certificate from the Office of the Secretary of State
10
     for the business location from which the solicitation is made.
11
            42.     Defendant violated § 302.101 of the Texas Business & Commercial Code when
12
     its representatives engaged in continuous and repetitive telephone solicitation of Plaintiff
13
     without obtaining a registration certificate from the Office of the Secretary of State.
14
            43.     §302.302(a) of the Texas Business & Commerce Code provides that a person
15

16   who violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

17   Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover

18   all reasonable cost of prosecuting the action, including court costs and investigation costs,

19   deposition expenses, witness fees, and attorney fees.
20

21
            Wherefore, Plaintiff, Kathleen Ray, respectfully prays for judgment as follows:

22                  a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

23                          227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

24                  b.      Statutory damages of $500.00 per violative telephone call (as provided
25                          under 47 U.S.C. § 227(b)(3)(B));


                                                     -7-

                                         PLAINTIFF’S COMPLAINT
         Case 3:21-cv-01224-E Document 1 Filed 05/27/21                Page 8 of 8 PageID 8



                  c.      Additional statutory damages of $500.00 per violative telephone call (as
1
                          provided under 47 U.S.C. § 227(C);
2

3
                  d.      Treble damages of $1,500.00 per violative telephone call (as provided

4                         under 47 U.S.C. § 227(b)(3));

5                 e.      Additional treble damages of $1,500.00 per violative telephone call (as

6                         provided under 47 U.S.C. § 227(c);
7                 f.      Statutory damages of $5,000 per violation (as provided under
8
                          §302.302(a) of the Texas Business and Commerce Code);
9
                  g.      All reasonable attorneys’ fees, witness fees, court costs and other
10
                          litigation costs incurred by Plaintiff pursuant to §302.302(a) of the Texas
11
                          Business and Commerce Code;
12
                  h.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
13
                  i.      Any other relief this Honorable Court deems appropriate.
14

15

16                                 DEMAND FOR JURY TRIAL

17         Please take notice that Plaintiff, Kathleen Ray, demands a jury trial in this case.

18
                                                Respectfully submitted,
19
     Dated: 05/27/2021                       By: /s/ Amy L. Bennecoff Ginsburg
20                                              Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
21                                              30 East Butler Pike
                                                Ambler, PA 19002
22                                              Phone: (215) 540-8888
                                                Facsimile: (877) 788-2864
23                                              Email: teamkimmel@creditlaw.com
24

25



                                                  -8-

                                       PLAINTIFF’S COMPLAINT
